Citation Nr: 1747909	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than February 19, 2009, for the award of a 30 percent disability rating for right knee disability based on laxity.

2. Entitlement to an effective date earlier than May 9, 2012, for the award of a 10 percent disability rating for right knee disability based on limitation of extension.

3. Entitlement to a rating in excess of 20 percent for right knee disability based upon limitation of flexion.

4. Entitlement to a rating in excess of 30 percent for right knee laxity to include on an extraschedular basis.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for gastrointestinal disorder.

9. Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008, and March and April 2009 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran filed a service connection claim for right knee injury in October 1984; within one year following separation from service.  A VA examination was scheduled in connection with his claim in January 1985 and the record shows the Veteran failed to report.  Thereafter, the Veteran's claim was denied in a January 1985 rating decision for failure to report for his examination.  In a January 1985 letter, the Veteran expressed his willingness to report for another VA examination.  The record shows that a new VA examination was scheduled, however, a May 1985 Request for Physical Examination shows the Veteran again failed to report for his scheduled examination.  The Veteran's claim was thereafter denied in a May 1985 rating decision.  The Veteran did not express disagreement with either the January 1985 or May 1985 rating decisions, nor did he submit new medical evidence within one year.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

In April 1986, the Veteran filed another service connection claim for a right knee disability.  In an August 1986 rating decision, the RO granted the Veteran's claim and assigned a 10 percent disability rating effective April 23, 1986; the date he filed his most recent claim.  The Veteran did not express disagreement with the assigned rating or effective date.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

The record shows that a new VA examination was scheduled for July 1988 to assess the current severity of the Veteran's right knee.  In an October 1988 statement, the Veteran asserted that he failed to report due to a worsening right knee condition.  In May 1989, the Veteran asserted he was "ready and willing" to report for another VA examination.  

An October 1991 rating decision increased the disability rating to 20 percent effective September 25, 1991; the date of his most recent VA examination.  The Veteran was notified of the rating decision on November 12, 1991.  Prior to receipt of the rating decision, the Board notes that the Veteran again requested an increased rating in a letter dated November 1, 1991, and received by the RO on November 6th.  Additionally, the Board notes that the letter did not identify a rating decision, or express disagreement with the increased 20 percent rating.  Accordingly, as the Veteran's request for an increased rating predated notification of the October 1991 rating decision, and the request did not express disagreement with a rating decision, the request for an increased rating cannot be construed as a notice of disagreement (NOD).  Additionally, following receipt of the October 1991 rating decision, the Veteran did not express disagreement with the assigned rating or effective date. 

In an April 2006 notice, the VA notified the Veteran that his application for benefits was received.  In a November 7, 2007 letter, the Veteran stated that he filed an increased rating claim 18 months prior.  Thereafter, a February 2008 rating decision granted a separate rating for right knee laxity and assigned a 10 percent disability rating effective November 7, 2007.  Additionally, the rating decision continued the 20 percent disability rating now characterized as residuals of right knee injury with degenerative spur formation.  The Veteran filed a timely NOD in March 2008 asserting disagreement with the rating and effective dates assigned.  In May 2008, the Veteran filed an updated NOD in which he asserted that he filed his most recent increased rating claim on April 6, 2006.  A Statement of the Case (SOC) was issued in August 2008 and a timely substantive appeal was filed in September 2008.  The Board notes that the September 2008 substantive appeal asserted that the most recent claim was filed on April 7, 2006.  Additionally, the Board notes that the Veteran also asserted that he filed his increased rating claim on March 20, 2006 in an unsigned Statement in Support of Claim received by the RO in September 2008.

A November 2008 rating decision granted an earlier effective date of April 3, 2006 for the grant of service connection for right knee laxity.  In an Appeal Status Election Form received by the RO in December 2008, the Veteran certified that he reviewed the recent decision, indicated he was satisfied with the decision and asked to withdraw his appeal.  Additionally, in a January 2009 letter, the Veteran stated that he was dropping all issues on appeal.  The Veteran further stated that he did not require another VA examination.  

On February 12, 2009, the Veteran filed a claim for a TDIU.  That claim additionally includes a date stamp of February 19, 2009.  The claims file does not reflect that another claim was filed on that date.

Additionally, March and April 2009 rating decisions continued the assigned disability ratings for right knee arthritis and laxity, and a NOD was timely filed in December 2009.

A March 2012 rating decision increased the disability rating for right knee laxity to 30 percent disabling and assigned an effective date of February 19, 2009; the date the RO asserted the Veteran filed his claim.  

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In an August 2012 letter, the Veteran requested an earlier effective date of April 1986 for his right knee disability, 2006 for laxity, 2006 for severe osteoarthritis, 2006 for limited flexion, and 2006 for extension.  Accordingly, the August 2012 letter is construed as a NOD with the March 2012 rating decision.  

In an October 2013 decision, the Board remanded the increased rating claims for arthritis of the right knee and right knee laxity, as well as a claim for an earlier effective date for the award of right knee laxity.  

In a November 2013 rating decision, a separate evaluation for limitation of extension of the right knee was granted with an evaluation of 10 percent effective May 9, 2012; the date of a private medical record.  The Veteran filed a timely NOD in January 2014, and expressed disagreement with the effective date assigned for limitation of extension.

In April 2016, the Board denied the Veteran's increased rating claim for right knee arthritis.  The Board further denied effective dates earlier than February 19, 2009 for a 30 percent disability rating for right knee laxity, and May 9, 2012 for a separate rating for limitation of extension.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the Board's April 2016 decision and remanded for readjudication in compliance with the Joint Motion for Remand.  The Court found the Board provided an inadequate statement of reasons or bases for denying the increased rating and earlier effective date claims, because "it failed to discuss the impact of the appellant's flare-ups on his range of motion (ROM)."  The Court also found that the Board failed to consider favorable evidence of record dated prior to the date the Veteran filed his claims.

The Board notes the Veteran additionally filed separate claims asserting entitlement to an earlier effective date due to clear and unmistakable error (CUE), and an initial higher rating due to CUE which was denied in a February 2017 rating decision.  The Veteran has since withdrawn those claims prior to those matters being certified to the Board.  Therefore, those issues are not currently on appeal.  

The Board also notes that the April 2016 Board decision remanded the issue of entitlement to service connection for left knee disability.  The Board remanded the matter to obtain a VA examination that addressed whether the Veteran's service-connected right knee disability aggravated his left knee disability.  The record shows the Veteran was scheduled for a VA knee examination in May 2016, but that he failed to report.  Thereafter, the issue was readjudicated in a June 2017 supplemental SOC.  

In a June 2017 letter, the Veteran asserted that he was only appealing his service connection claim for left knee disability.  Additionally, in a separate June 2017 letter, the Veteran asserted that he was withdrawing all issues remanded by the Board in April 2016, except his service connection claim for left knee disability.  The Veteran again asserted that he was only appealing his service connection claim for left knee disability in other letters dated in July and August 2017.  

Further, the record shows that in September 2017, a Compensation and Pension Examination Inquiry initiated a request for a left knee examination in accordance with the Board remand.  The examination request also noted that the Veteran need not attend the VA examination.  Accordingly, the Board finds that the Veteran's service connection claim for left knee disability is currently on appeal and that the RO is still developing that claim.  As that claim is still being developed and the issue has not been certified to the Board via VA Form 8, the Board does not currently have jurisdiction over that issue.  

With regard to the request for a left knee examination, the Board additionally notes that following the September 2017 request for VA examination, the Veteran submitted a letter requesting a copy of the medical opinion and all communications related to the scheduling of his VA examination.  However, as the record does not contain an examination report or show that the examination has yet been scheduled, the Board finds the Veteran's request for documents premature.  Following issuance of any VA examination report relating to the Veteran's left knee, the Board trusts the RO will provide the Veteran with the requested documents.

Finally, as noted more fully below, the Veteran withdrew his claim for entitlement to a TDIU, a claim that was remanded by the Board in April 2016.  The Board notes that throughout the appeal period, the Veteran has a history of asserting and withdrawing claims relating to entitlement to a TDIU.  See August 28, 2012 letter, September 20, 2012 Brief; letters dated June 19, 27, and 28, 2017; letters dated July 3 and 7, 2017; and letter dated August 4, 2017.  Since withdrawing his current appeal for a TDIU, the Veteran again asserted entitlement to a TDIU in a letter dated September 19, 2017.  Given the history of this claim, the Board finds that the best course of action is referral to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. In a June 13, 2017 letter, the Veteran asserted that he was withdrawing all issues remanded by the Board in April 2016, except his service connection claim for left knee disability.  The issues remanded by the Board include service connection claims for hemorrhoids, erectile dysfunction, hypertension, gastrointestinal disorder, entitlement to a TDIU, including on an extraschedular basis, and entitlement to a rating in excess of 30 percent for right knee laxity, including on an extraschedular basis.  The Veteran reiterated his wish to withdraw the above issues remanded by the Board in letters dated June 19, 27 and 28, 2017, July 3 and 7, 2017, and August 4, 2017.

2. In April 1986, the Veteran filed a service connection claim for right knee disability; that claim was granted and assigned a 10 percent disability rating in an unappealed August 1986 rating decision.  In an unappealed October 1991 rating decision, the rating was increased to 20 percent disabling.  

3. The next communication from the Veteran or any representative concerning his right knee disability rating was received in April 2006, at which time the Veteran requested an increased rating.  In a November 2008 rating decision, the RO granted an earlier effective date of April 3, 2006, for a separate rating for right knee laxity.  Thereafter, the Veteran withdrew his increased rating and earlier effective date claims on appeal.  

4. The current increased rating claim dates to February 19, 2009; thus, the earliest possible effective date for the grant of an increased rating for the right knee disabilities on appeal is February 19, 2008.

5. It was factually ascertainable that the Veteran met the criteria for a 30 percent disability rating as of February 19, 2008, for right knee disability based on laxity.

6. It was factually ascertainable that the Veteran met the criteria for a 10 percent disability rating as of February 19, 2008, for right knee disability based on limitation of extension.

7. At no time has the Veteran's right knee disability resulted in flexion limited to 15 degrees or less.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for hemorrhoids, erectile dysfunction, hypertension, gastrointestinal disorder, entitlement to a TDIU, to include on an extraschedular basis, and a rating in excess of 30 percent for right knee laxity, to include on an extraschedular basis, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for an effective date of February 19, 2008, but no earlier, for the award of a 30 percent disability rating for right knee laxity have been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.160, 3.400, 4.71a, DC 5257, 20.1100 (2016).

3. The criteria for an effective date of February 19, 2008, but no earlier, for the award of a 10 percent disability rating for limited extension of right knee have been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.160, 3.400, 4.71a, DC 5261, 20.1100 (2016).

4. The criteria for a rating in excess of 20 percent for right knee disability, based upon limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5003, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204(b)(1) (2016).  

In a June 13, 2017 letter, the Veteran asserted that he was withdrawing all issues remanded by the Board in April 2016, except his service connection claim for left knee disability.  The issues remanded by the Board include service connection claims for hemorrhoids, erectile dysfunction, hypertension, gastrointestinal disorder, entitlement to a TDIU, to include on an extraschedular basis, and entitlement to a rating in excess of 30 percent for right knee laxity, to include on an extraschedular basis.  The Veteran also stated that he withdrew his March 14, 2017 VA Form 9, Substantive Appeal, that listed the service connection conditions above.  The Veteran reiterated his wish to withdraw the above issues remanded by the Board in letters dated June 19, 27 and 28, 2017, July 3 and 7, 2017, and August 4, 2017.

The above mentioned letters indicating the Veteran's wish to withdraw issues remanded by the Board with the exception of his service connection claim for left knee disability satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for hemorrhoids, erectile dysfunction, hypertension, and gastrointestinal disorder, in addition to entitlement to a TDIU, to include on an extraschedular basis, and entitlement to a rating in excess of 30 percent for right knee laxity, to include on an extraschedular basis, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review those issues.  Accordingly, those issues on appeal are dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in March and May 2008, August 2009, and October 2013.

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was afforded VA examinations that occurred in June 1986, July 1989, September 1991, January 2008, and January and October 2009.  At an April 2012 Travel Board hearing, the Veteran testified that he was unwilling to report for any further VA examinations.  He further testified that he could get his private physician to provide ROM testing results.  The Board notes that the Veteran also has a history of not reporting for and/or cancelling his VA examinations, including his orthopedic examinations.   The record shows the Veteran either cancelled or did not report for orthopedic examinations scheduled in January 2008, January 2009, October 2009, February and October 2014, and March, April and August 2015.  Additionally, as noted above, in April 2016 the Board remanded the Veteran's claim for service connection for left knee disability in order to obtain a VA examination to assess whether his claimed left knee disability was aggravated by his service-connected right knee disability.  The record shows that the Veteran failed to report for that scheduled VA examination as well.  Based on the above, and due to the Veteran's unwillingness to assist in the development of his claim on appeal, the Board finds that a remand for the sole purpose of obtaining a VA examination to determine the current nature and severity of his right knee disability would be a waste of VA resources.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence. 

The Veteran's failure to attend his VA examinations without a showing of good cause constitutes a failure to cooperate in the development of his increased rating claims on appeal.  Therefore, the Board is to adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

Accordingly, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

A March 1986 Orthopedic evaluation noted that the right knee disability was manifested by an anterior cruciate ligament (ACL) deficiency resulting in instability.  The Veteran was noted as needing ACL reconstruction.  An ACL brace was also indicated if conservative care was chosen.  An April 1986 VA X-ray study revealed soft tissue swelling around the anterior aspect of the patella, and moderate effusion in the knee.  The study did not reveal evidence of fracture or dislocation.

The Veteran initially underwent a VA examination in June 1986.  The Veteran reported current symptoms of weakness, instability, swelling 90 percent of the time, and popping.  The Veteran also reported constant pain that occasionally kept him up at night.  Upon examination, the examiner noted a normal gait, balance and propulsion.  Heel to toe test was normal.  The Veteran was found able to squat to 130 degrees freely.  No effusion was found.  ROM testing revealed flexion to 140 degrees and extension to 0 degrees.  No lateral instability was found and a McMurray's test was negative.  An X-ray study revealed mild narrowing of the medial compartment with osteophytosis of the medial femoral condyle and medial tibial plateau.  No loose bodies or effusions were found.

At a July 1989 VA examination, the Veteran's right knee was manifested by flexion to 140 degrees with discomfort noted during the last 10 degrees.  The Veteran reported wearing a knee brace constantly and complained of weakness and giving way.  The examiner noted that the Veteran walked with a limp.  The medial and lateral ligaments were found intact, and an anterior cruciate ligament deficiency was found.

A September 1991 VA examination report noted ROM testing revealing full flexion.  Hyperextension was noted as painful and springy, and ROM testing showed painful motion beginning at 10 degrees.  Ligament testing showed good cruciate and collateral ligaments.  The Veteran was advised to have either surgery or wear a knee brace.  The Veteran was diagnosed with a history of external derangement of menisci with his knee noted as in remission at that time.  An X-ray study revealed minimal degenerative changes with small osteophytes projecting from the posterior aspect of the patella as well as the tibial spines.  Joint spaces were found maintained.  He was diagnosed with minimal degenerative spur formation.

During a January 2008 VA examination, the Veteran was diagnosed with traumatic right knee arthritis.  The examiner also noted a past medical history for a progressively worsening right knee.  The Veteran reported intermittent knee pain rated a 10 on a scale to 10.  The Veteran reported that his right knee disability was exacerbated by rain and cold and he complained of frequent locking and instability as well as occasional swelling.  The Veteran also reported that he could not run and had to be careful how he walked due to sharp pain that occurred with certain movements.  Additionally, the Veteran reported that he had to sit with his knee extended to 45 degrees to avoid pain.  Further, the Veteran reported one to two flare-ups per month with each episode lasting several days during which he limped.  He also occasionally wore a knee brace.  Lastly, the Veteran reported that he currently worked as a forklift driver and denied any significant impairment in his ability to work due to his knee pain.  Upon examination, the Veteran's right knee disability was manifested by 0 degrees extension to 120 degrees flexion with pain noted at end of ROM.  The examiner also noted that upon extension, moderately severe pain began at 20 degrees.  Repetitive use testing did not result in additional limited ROM due to pain or fatigue.  The examiner also noted normal Lachman and drawer tests.  Mild ligamentous laxity on varus and valgus stressing was found as compared to the left knee.  Additionally, mild right knee crepitus was found without tenderness to palpation.  A McMurray test could not be conducted as the Veteran could not tolerate testing due to pain.

A September 2008 imaging study revealed small patellar spurs on the right with loss of lateral joint space.  Degenerative changes included small subchondral cysts noted at the lateral joint space, and small osteophytes seen about the right knee.

The Veteran underwent another VA examination in January 2009.  The Veteran reported increasing pain, decreased ROM, and increased frequency, duration and intensity of flare-ups since his last VA examination.  The Veteran also reported constant severe pain with intermittent locking, instability and swelling.  Regarding flare-ups, the Veteran asserted severe episodes every day which lasted all day.  The Veteran additionally reported that he was not currently employed as he could not pass the federal medical requirements and that he had not applied for alternative work.  The Veteran was noted using a knee brace and splint as an assistive device.  The examiner was unable to perform ROM testing due to the Veteran's knee being held in a fixed position.  The examiner did note that the knee was stable with grade 1 crepitus.  Lastly, X-ray studies revealed arthritis.

At an October 2009 VA examination, the Veteran refused to perform any ROM testing.  The Veteran asserted that he had to keep his right knee straight at all times and that he was unable and unwilling to move his right knee at all.  The examiner did note mild diffuse tenderness to palpation that did not localize to any specific region.  Redness, warmness and swelling were not found.  The examiner was additionally unable to perform stability testing, including anterior and posterior drawer testing, or McMurray or Lachman testing because the Veteran kept his knee at 0 degrees at all times and was unwilling to move it.  The examiner stated that he could not see any objective evidence as to why the Veteran could not move his knee, and, based on what he could tell, the Veteran had normal ligamentous stability with varus and valgus stressing.  The Veteran complained of right knee pain rated a 10 on a scale to 10, and stated that pain was constant.  The Veteran also reported occasional swelling, locking and instability.  Due to the presence of constant severe pain, the examiner found that the right knee condition was not manifested by flare-ups.  The Veteran also denied flare-ups, or that his condition affected his activities of daily living.  He was noted to use a cane and a right knee immobilizer as a normal mode of ambulation.  An imaging study revealed patellar spurring and a decrease in the joint space of the lateral compartment with some cyst formation.  Lastly, the Veteran reported unemployment.  

In November 2009, the Veteran reported that his knee had gotten progressively worse over the past 28 years.  Pain was rated a 9 on a scale to 10.  The physician noted normal active ROM in his extremities and normal strength.  His balance was noted as impaired.

A January 2010 Social Security Administration (SSA) explanation of determination found that the Veteran's conditions, including severe right knee degenerative arthritis and knee immobilizer, did not prevent the Veteran from doing all types of work.  The Veteran was found capable of performing a significant number of jobs and his claim for disability benefits was denied.

An October 2010 private medical record noted that the Veteran reported pain, popping and instability.  Pain was reported as a 6 on a scale to 10.  The physician noted mild swelling with 1+ effusion.  ROM was noted as 0-90 degrees with crepitus.  Mild valgus was found as was tenderness lateral and about the patella.  Stability testing revealed a negative posterior drawer test, a 2+ anterior drawer test and varus and valgus laxity.  Strength was found to be 4+/5.  The Veteran's gait was normal.  X-ray studies revealed mild osteoarthritis laterally and the Veteran was diagnosed with an ACL tear and arthritis.  A December 2010 MRI study revealed a moderate degree of degenerative joint disease at both the patellofemoral and femorotibial joint compartments.  The anterior cruciate ligament was torn and found chronic in nature.  The posterior cruciate ligament was found intact.  A small joint effusion was found at the knee with degenerative signal intensity changes at the menisci.  The meniscus was not torn and no other abnormalities were found.  An April 2011 letter from Dr. FC noted that the Veteran was treated for an ACL tear and arthritis, and was recommended to wear an ACL brace for chronic ACL tear and instability.

A February 2012 disability benefits questionnaire (DBQ) shows the Veteran reported flare-ups that impacted the function of his right knee.  The physician noted that flare-ups rendered the right leg useless as the Veteran had to wear a knee immobilizer and use crutches from three to five weeks at a time.  No ROM findings were provided and the physician noted that the Veteran was unable to perform repetitive use testing due to loss of joint space and bone on bone contact.  The physician also noted functional loss, but did not indicate contributing factors such as loss of movement, weakened movement, etc.  The physician also found objective evidence of painful motion.  The physician did not perform joint stability testing, but did note evidence of severe right knee recurrent patellar subluxation as noted by X-ray evidence, and instability.  In addition, the right knee was manifested by frequent episodes of locking, joint pain and joint effusion.  The physician further noted that the Veteran's right knee condition impacted his ability to work due to severe pain.  

A May 2012 orthopedic medical record noted that the Veteran had pain in his entire knee.  The Veteran reported giving way, locking, stiffness, night pain causing sleep disruptions, limited ROM, numbness and tingling that radiated to his foot.  The physician noted that the Veteran would not allow his knee to extend beyond 30 degrees of flexion.  The examiner found no increased warmth, erythema or effusion.  Additionally, the examiner found no medial joint line or lateral joint line tenderness.  A trace anterior excursion on drawer test noted a medial ACL associated with some medial pain and some lateral crepitus.  The physician also noted lateral ACL associated with anterior medial pain and that the Veteran was able to get within 10 degrees of full extension when his muscles were relaxed.

In May 2013, the Veteran reported being unable to go up and down steps, run or climb.  In September 2013, the Veteran's was diagnosed with a chronic right knee ACL tear and moderate post-traumatic degenerative joint disease (DJD) and flexion contracture.  The physician also noted a signed DBQ from Dr. FC noting a chronic ACL tear, severe osteoarthritis, and severe instability.

A November 2013 private medical record noted that the Veteran was seen related to a fall off a 6 inch platform.  The Veteran currently complained of pain and swelling.  He denied an inability to ambulate or bear weight, although knee pain was present with walking.  Pain was also exacerbated by ROM.  An examination of the lower extremities revealed normal ROM.  The physician found no deformity, ecchymosis, swelling, lacerations, hematoma, erythema, warmth or tenderness to palpation.  The physician also noted a normal anterior drawer test.  An X-ray study revealed mild three compartmental degenerative spurring, no soft tissue swelling and a mild high-riding patella which was likely positional.  A November 2013 letter from the Veteran's private physician noted that he had a serious right knee injury and had been experiencing multiple falls.  He was advised not to return to work as a machinist as that job involved climbing up ladders.  The physician stated that his condition was expected to improve following treatment.

A November 2013 VA medical record shows the Veteran reported multiple falls at work due to a change in assignment, with his most recent fall one week prior.  The record also noted knee pain rated a 7 on a scale to 10, with pain reported as constant and aching.  The Veteran used a cane and knee brace for ambulation.  He reported being unable to go up and down steps, run or climb.  The physician noted flexion to 90 degrees and extension to 120 degrees.  Mild pain was noted on lateral extending and medial tenderness to touch.  No edema or redness was present.  The physician also noted that the Veteran had giving way, locking and popping of the knee.  The Veteran was assessed with progressive worsening right knee chronic ACL tear and DJD.  Another November 2013 VA medical record shows that the Veteran reported falling at work resulting in right knee pain.  A physical examination revealed right knee crepitus suprapatellar, a negative drawer and Lachman's test, and normal distal pulses.  An X-ray study revealed no acute fracture of dislocation or radiopaque foreign body.  No joint effusion was seen in the suprapatellar bursa.  Spurring was found on the articular surface of the patella and tibial spines.  Height of the compartments of the knee appeared fairly well maintained.  The Veteran was assessed with a right knee sprain status post fall and a history of right knee DJD with prior ACL injury.  His condition was stable upon discharge.

A December 2013 medical record noted a primary diagnosis of chronic anterior cruciate ligament tear, and secondary diagnosis for post-traumatic DJD and flexion constriction.  The Veteran reported symptoms of persistent pain, gait instability and multiple falls.  An X-ray study revealed spurring of the tibia and patella.  The physician noted that the right knee was manifested by flexion to 90 degrees and extension to 120 degrees.  Mild pain was noted bilaterally with medial tenderness.  Another December 2013 private medical record noted that the Veteran's right knee pain had been present since 1981 when he tore his ACL with no surgical repair attempted.  He currently complained of chronic pain with instability.  Pain was noted to be aggravated by strenuous work requirements and that his work activities caused additional discomfort and popping resulting in being out of work the past week.  An examination of the right lower extremity revealed full ROM with the last 5 degrees of extension passive.  The physician also noted negative effusion, a non-tender lateral femoral epicondyle, positive lateral joint line tenderness, and tenderness over the PES.  His stability was noted for positive mild pseudo laxity to varus stress.  Radiological study revealed the following: significant decreased joint space over the lateral compartment with flattening of the lateral femoral condyle; periarticular osteophyte and subchondral cyst in the lateral femoral condyle; moderate decreased joint space of the medial compartment; subchondral sclerosing and periarticular osteophytes; and a positive patella tilt with osteophytes off the medial and lateral femoral condyles.

A February 2014 physical therapy record noted the Veteran's ROM between 25 to 105 degrees.

A June 2014 VA medical record noted that the Veteran was seen for medical clearance for a right total knee arthroplasty.  The Veteran was diagnosed with severe osteoarthrosis and allied disorders.  The record also shows that the Veteran was advised not to return to work until advised by his orthopedic surgeon.  Another June 2014 VA medical record noted a physical examination of the right knee that showed no edema, redness or pain.  Additionally, full ROM was found.

A December 2014 SSA record shows that an examining physician found that the Veteran demonstrated the maximum sustained work capability he was capable of was sedentary work, based on his ability to lift, carry, stand, walk, sit, push and pull.

Earlier Effective Dates

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5100(b)(3) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).
The Veteran seeks effective dates earlier than February 19, 2009, for the award of a separate 30 percent disability rating for right knee laxity, and earlier than May 9, 2012 the assignment of a separate 10 percent disability rating for limitation of extension of right knee.  Specifically, the Veteran asserts that the effective dates should be commiserate with the date following his separation from service; namely October 19, 1983.

As noted above, the Veteran originally filed a claim for service connection for right knee injury in October 1984.  That claim was subsequently denied in a January 1985 rating decision.  The Veteran's claim was further denied in a May 1985 rating decision.  The Veteran did not express disagreement with either the January 1985 or May 1985 rating decisions, nor did he submit new medical evidence within one year and those decisions became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

Thereafter, the Veteran refiled his claim in April 1986, and his claim was granted in an August 1986 rating decision.  The RO assigned a 10 percent disability rating effective April 23, 1986.  The Veteran did not express disagreement with the assigned rating or effective date and that decision became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

An October 1991 rating decision increased the rating to 20 percent disabling effective September 25, 1991.  Thereafter, a February 2008 rating decision continued the 20 percent evaluation for right knee arthritis, granted a separate evaluation for right knee laxity for which a 10 percent rating was assigned effective November 7, 2007.  The Veteran filed a timely NOD and substantive appeal.  In November 2008 the RO granted an earlier effective date of April 3, 2006 for the separate rating for right knee laxity.  Thereafter, the Veteran withdrew his claims on appeal.  

As noted above, the Veteran filed a claim for a TDIU on February 12, 2009, and that document evidences a date stamp of February 19, 2009.  There is no evidence the Veteran filed an increased rating claim related to his right knee prior to February 19, 2009.  Therefore, the Board will provide the Veteran with the benefit-of-the-doubt, and find that his current increased rating claim dates to February 19, 2009.

The Court has made it clear that there can be no free standing claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  Therefore, as the record shows the Veteran's current claim dates to February 19, 2009, the earliest possible effective date for the grant of an increased rating for his right knee disabilities on appeal, is February 19, 2008; one year prior to the date of his claim.

1. Effective date earlier than February 19, 2009, for the award of a 30 percent disability rating for right knee disability based on laxity

The Board notes that during the time period in question, the separate rating for impairment of recurrent subluxation or lateral instability of the right knee disability was evaluated under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2016).   

Prior to February 19, 2008, the medical evidence of record shows the Veteran's right knee disability manifested by instability as early as March 1986.  However, a June 1986 VA examination found no lateral instability and a McMurray's test was negative at that time.  During a July 1989 VA examination, the Veteran again reported symptoms of weakness and giving way.  

The Veteran additionally reported right knee instability during his January 2008 VA examination.  While the examiner noted Lachman's and drawer testing that was normal, he did find mild ligamentous laxity on varus and valgus stressing.  Further, the Veteran reported one to two flare-ups per month with each episode lasting several days during which he limped.  In January 2009, the Veteran reported increased pain and increased intensity in his flare-ups.  The Veteran additionally reported severe pain with intermittent locking, instability and swelling and was noted to use a knee brace and splint as an assistive device for ambulation.  

After a review of the record, the Board finds that the evidence establishes right knee instability prior to February 19, 2008, as well as flare-ups resulting in severe pain with instability causing the Veteran to limp and wear a knee brace with a splint.  In providing the Veteran the benefit-of-the-doubt, the Board finds that the evidence of record supports a finding of severe recurrent subluxation or lateral instability prior to February 19, 2008.  Accordingly, an earlier effective date of February 19, 2008, but no earlier, is warranted.

2. Entitlement to an effective date earlier than May 9, 2012, for the award of a 10 percent disability rating for right knee disability based on limitation of extension

Turning to the Veteran's separate evaluation for limitation of extension, the Board notes that during the time period in question the disability was evaluated under 38 C.F.R. § 4.71a, DC 5261.  Under DC 5261, limitation of extension to 5 degrees is rated noncompensable.  Limitation of extension to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a (2016).

Prior to February 19, 2008, the medical evidence of record shows that during a June 1986 VA examination, the Veteran's right knee disability was manifested by extension to 0 degrees.  He was also found able to squat to 130 degrees freely.  At a July 1989 VA examination, the Veteran's right knee was manifested by flexion to 140 degrees with discomfort noted during the last 10 degrees.  A September 1991 VA examination report noted hyperextension as painful and springy.  ROM testing showed painful motion beginning at 10 degrees.  

During a January 2008 VA examination, the Veteran's right knee was manifested by 0 degrees of extension with pain noted at the end of ROM.  Repetitive use testing did not result in additionally limitation of ROM due to pain or fatigue.  However, the Veteran did report flare-ups once or twice per month with each episode lasting several days during which he reported limping.  Additionally, the Veteran reported that he had to sit with his knee extended to 45 degrees to avoid pain.  

The Veteran reported worsening right knee symptoms during his January 2009 VA examination, including decreased ROM, increased pain, and frequency, duration and intensity of flare-ups, with flare-ups reported every day.  The examiner was unable to perform ROM testing due to the Veteran holding his knee in a fixed position.  During an October 2009 VA examination, the Veteran again refused to perform any ROM testing, although redness, warmth and swelling were not found by the examiner.  However, the Veteran was noted to keep his knee at 0 degrees at all times.  

A February 2012 DBQ performed by the Veteran's private physician noted that flare-ups rendered the Veteran's right leg useless and he was unable to perform ROM testing due to loss of joint space and bone-on-bone contact.  Less than three months later, the Veteran's private physician noted that the Veteran would not allow his knee to extend beyond 30 degrees, although the Veteran was able to get within 10 degrees of full extension when his muscles were relaxed.  

After a review of the evidence or record, and in providing the Veteran the benefit-of-the-doubt, the Board finds that the first evidence of record supporting a 10 percent evaluation for limitation of extension is the January 2008 VA examination in which the Veteran reported having to sit with his knee extended to 45 degrees to avoid pain.  Accordingly, as the evidence of record in support of a 10 percent evaluation pre-dates the Veteran's claim on appeal, an earlier effective date of February 19, 2008 is warranted.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Limitation of Flexion

As noted above, the Veteran's current claim on appeal dates to February 19, 2009.  The Veteran asserts a rating in excess of 20 percent for right knee limitation of flexion which is evaluated under 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, limitation of flexion to 60 degrees warrants a non-compensable evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation, and limitation of flexion to 30 degrees warrants a 20 percent evaluation.  Lastly, limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a (2016). 

The Schedule provides that the normal ROM of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016). 

Initially, the Board notes that the Veteran is currently service-connected for impairment of recurrent subluxation or lateral instability for which he is in receipt of a 30 percent evaluation under to DC 5257.  The Veteran is additionally rated under DC 5261 for limitation of extension.  As noted above, those issues are currently not on appeal.  Therefore, the Board will not consider increased ratings under either DC 5257 or 5261.

Prior to the period on appeal, a January 2008 VA examination shows the Veteran's right knee disability manifested by flexion to 120 degrees.  During the relevant period on appeal, both the January 2009 and October 2009 examination reports show that the Veteran reported constant flare-ups.  Unfortunately, as noted above, both the January 2009 and October 2009 VA examiners were unable to perform any ROM testing as the Veteran would not allow his knee to be moved.  Because the Veteran did not cooperative during his VA examinations, the examinations were not complete; including ROM testing and, thereby, evaluating the effect of flare-ups on any potential increased ROM, functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street").

To the extent examinations were undertaken, the Board finds the examinations were as thorough as possible and were adequate and provided a sound basis upon which to base a decision with regard to the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

Moreover, following the January and October 2009 examinations, the medical evidence of record shows the Veteran did undergo ROM testing.  In November 2009, active ROM was found normal.  Additionally, private medical records provided by the Veteran also include ROM testing results, including an October 2010 medical record noting flexion to 90 degrees, and a May 2010 medical record noting flexion to 105 degrees.  

The Board further notes that the physician who provided the February 2012 DBQ noted that ROM findings could not be provided because the Veteran was unable to perform repetitive use testing due to loss of joint space and bone on bone contact.  However, this examination was conducted less than three months prior to a May 2012 private medical record noting flexion to 105 degrees.  

Therefore, based upon a review of the evidence, the Board concludes that a rating in excess of 20 percent for right knee disability based on limitation of flexion is not warranted at any time during the period on appeal.  In order for a disability evaluation in excess of 20 percent to be assigned under DC 5260, flexion of the knee must be limited to 15 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  Here, The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee well beyond 15 degrees on every occasion ROM testing was performed prior to, and during, the relevant period on appeal.  Therefore, the Board finds no basis for assigning a rating in excess of 20 percent under DC 5260. 

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). However, the Board finds that the weight of the evidence shows no additional limitation of flexion of the right knee to 15 degrees or less due to pain or other symptoms.  In this regard, the Board recognizes the February 2012 DBQ which noted that flare-ups rendered the Veteran's right leg useless and that he had to wear a knee immobilizer and use crutches during such episodes.  The Board additionally recognizes that the February 2012 DBQ physician was unable to provide ROM testing due to pain and other symptoms.  Further, neither the January 2009 nor the October 2009 examiner provided ROM findings due to the Veteran's refusal to move his knee.  However, as noted above, other VA and private medical records during this same time period did provide ROM findings, and those findings do not demonstrate limitation of flexion to 60 degrees or less, let alone 15 degrees or less.  Notably, a November 2009 VA medical record noted normal ROM during a time in which the Veteran reported pain rated a 9 on a scale to 10.  The most restricted ROM finding during this period on appeal occurred in October 2010 during which the Veteran's flexion was limited to 90 degrees during which pain, popping and crepitus were found.  This medical record also shows the Veteran reported current pain rated a 6 on a scale to 10.  Lastly, a May 2012 private medical record noted flexion to 105 degrees with no increased warmth, erythema or effusion, and the physician found no medial joint line or lateral joint line tenderness found.  

As such, the Board finds that the Veteran's current 20 percent disability rating for right knee disability based on limitation of flexion takes into consideration and incorporates the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant a rating higher than 20 percent.  See Id.  Therefore, the current functional impairment of the right knee and the symptoms of pain and flare-ups are encompassed in the current 20 percent rating under Diagnostic Code 5260.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Accordingly, the Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the right knee.  Therefore, DC 5256 is not for application.  

The Board also finds that a higher or separate disability rating is not warranted under either DC 5258 and 5259.   DC 5258 and 5259 address meniscus injuries and symptoms which are not shown by the evidence of record.  The weight of the competent and credible evidence shows that there is no right knee meniscal disability or pathology.  This includes a July 1989 VA examination noting medial and lateral ligaments intact and an MRI study showing degenerative signal intensity changes in the right knee menisci; however, no meniscus tear or other abnormalities have been found.  See December 27, 2010 MRI study.  Additionally, there are no findings of dislocated semilunar cartilage in the knee or an absence of the semilunar cartilage (i.e. meniscectomy).  Thus, higher or separate ratings are not warranted under DCs 5258 or 5259.  Additionally, there is no evidence of nonunion of the tibia and fibula or genu recurvatum in either knee.  Thus, a higher or separate rating is not warranted under DCs 5262 or 5263. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected right knee based on limitation of flexion at any time during the appeal period, and the claim for a higher rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5256-5262 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected right knee disability was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptom of the Veteran's right knee disability is pain, limitation of motion, swelling, popping, and crepitus.  Specifically, the primary symptoms of the Veteran's right knee disability based on limitation of flexion, is flexion greater than 60 degrees.  The Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5260 based upon those symptoms.

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that during the period on appeal, the Veteran withdrew his claim for a TDIU.  However, in September 2017, the Veteran again asserted entitlement to a TDIU.  As noted above, that claim has been referred to the RO for appropriate action.


















ORDER

An effective date of February 19, 2008, but no earlier, for the award of a 30 percent disability rating for right knee disability based on laxity is granted.

An effective date of February 19, 2008, but no earlier, for the award of a 10 percent disability rating for right knee disability based on limitation of extension is granted.

Entitlement to a rating in excess of 20 percent for right knee disability based upon limitation of flexion is denied.

Entitlement to service connection for hemorrhoids is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for gastrointestinal disorder is dismissed.

Entitlement to a rating in excess of 30 percent for right knee laxity to include on an extraschedular basis, is dismissed.

Previous claim for entitlement to a TDIU, to include on an extraschedular basis, is dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


